DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: For the title of the invention, the examiner suggests the applicant to change the title to -- AEROSOL DELIVERY DEVICE HAVING A RESONANT TRNASMITTER -- because the claims recite a resonant receiver generating heater and not an induction heater.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites the limitation "the receiver cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that the dependency of claim 14 is mistyped.  It seems that claim 14 should be depended on claim 13 instead of claim 3 because while claim 3 does not recite, "a receiver cylinder", claim 13 recites, "a receiver cylinder".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 17-21, 23, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov (US Patent Application Publication No. 2017/0079326 A1).
Mironov disclose an aerosol delivery device 1 comprising: (claim 1) a control body having a housing 10; a resonant transformer, the resonant transformer comprising a resonant transmitter 15 and a resonant receiver 22; and an aerosol source member 2 that includes an inhalable substance medium 20, at least a portion of the aerosol source member 2 positioned proximate the resonant transmitter 15, wherein the resonant transmitter 15 is located within the housing 10 and is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver 22 to generate heat and thereby vaporize components of the inhalable substance medium to produce an aerosol (see Paragraphs [0042]-[0043]); (claim 3) wherein the resonant receiver 22 comprises part of the aerosol source member 2; (claim 4) wherein the inhalable substance medium 20 comprises a solid or semi-solid medium; (claim 5) wherein the resonant transmitter comprises a transmitter coil 15 (see Paragraph [0040], lines 6-claim 7) wherein the resonant receiver 22 comprises at least one receiver prong 22 (see Fig. 1); and (claim 19) wherein the resonant transmitter 15 is configured to at least partially surround the resonant receiver 22 (see Fig. 1).  Mironov also discloses the device further comprising (claim 17) a power source including a rechargeable solid-state battery, the power source being configured to power the resonant transformer, and wherein the power source 11 is located within the housing 10 (see Paragraph [0039]); (claim 18) wherein the power source 11 is connectable with a source of energy from which the rechargeable power source is chargeable (see Paragraph [0039]).

Mironov discloses a control body 1 for use with an aerosol source member 2 that includes an inhalable substance medium 20, the control body 1 comprising: (claim 20) a housing 10; and a resonant transformer, the resonant transformer comprising a resonant transmitter 15 and a resonant receiver 22, wherein the resonant transmitter 15 is located within the housing 10 and is configured to generate an oscillating magnetic field and induce an alternating voltage in the resonant receiver 22 when exposed to the oscillating magnetic field, the alternating voltage causing the resonant receiver 22 to generate heat, such that the resonant receiver 22 is configured to vaporize components of the inhalable substance medium 20 to produce an aerosol (see Paragraphs [0042]-[0043]); (claim 21) wherein the resonant transmitter 15 comprises a transmitter coil (see Figs. 1 and 3); (claim 23) wherein the resonant receiver 22 comprises at least one receiver prong (see Fig. 1); and (claim 32) wherein the resonant transmitter 15 is configured to at least partially surround the resonant receiver 22 (see Fig. 1).  Mironov also discloses the device further comprising (claim 30) a power source including a rechargeable solid-state battery, the power source being configured to power the resonant transformer, and claim 31) wherein the power source 11 is connectable with a source of energy from which the rechargeable power source is chargeable (see Paragraph [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US Patent Application Publication No. 2017/0079326 A1) in view of Plojoux et al (US 9,516,899 B2).
Regarding claims 2, 8, and 24, claim 2 recites that the resonant receiver comprises part of the control body.  However, Mironov only shows the resonant receiver 22 comprising part of the aerosol source member 2.  
On the other hand, Plojoux an aerosol delivery device comprising (claim 2) a resonant receiver 22 being part of a control body 10 (see Fig. 2); (claims 8 and 24) wherein the at least one receiver prong 22 comprises a single receiver prong (see Fig. 2) extending from a receiver 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the aerosol delivery device taught by Mironov such that it would have a resonant receiver made as part of a control body and extending from a receiver base member as taught by Plojoux because whether the resonant receiver is made as part of the aerosol source member or made as part of the control body, the function of the resonant receiver remains same.  Therefore, this modification only deals with a rearrangement of part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claims 16 and 29, both claims 16 and 25 recite the same limitation reciting, "the resonant receiver is constructed of a ferromagnetic material."
While both Mironov and Plojoux do not disclose the resonant receiver being made of a ferromagnetic material. 
On the other hand, Mironov discloses that any material that is capable of converting electromagnetic energy into heat (see Paragraph [0029]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resonant receiver taught by Mironov such that it would be made of a ferromagnetic material as taught by the instant invention because it is clear that a ferromagnetic material is not the only material for making the resonant receiver, but any material that is capable of converting electromagnetic energy into heat can be used to make the resonant receiver.  Therefore, the use of ferromagnetic material only deals with a use of a In re Leshin, 125 USPQ 416.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov and Plojoux as applied to claims 2, 8, 9, 16, 24, 25, and 29 above, and further in view of Mironov et al (US Patent Application Publication No. 2018/0310622 A1).
Regarding claims 9 and 25, claims 9 and 25 recite that the at least one receiver prong comprises a plurality of receiver prongs extending radially from a receiver base member, and wherein the plurality of receiver prongs is configured to be located in the approximate radial center of the aerosol source member.
However, both Mironov '326 does not disclose an aerosol delivery device comprising a plurality of receiver prongs.  
On the other hand, whether the resonant receiver has only one receiver prong or a plurality of receiver prongs, the aerosol delivery device will still produce an aerosol.  Also, while Mironov '326 discloses the resonant receiver having only one receiver prong, Mironov '622 discloses the resonant receiver having two receiver prongs.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resonant receiver taught by Mironov '326 such that it would have a plurality of receiver prongs as taught by Mironov '622 because the resonant receiver having the plurality of receiver prongs only deals with duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 6, 10-15, 22, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831